Citation Nr: 0508750	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-19 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was administrative error in the mailing of 
the September 10, 1986, notice of rating reduction and of 
procedural and appellate rights by the agency of original 
jurisdiction, so as to render the August 1986 determination 
nonfinal.

2.  Entitlement to an effective date earlier than December 1, 
2001, for adding a dependent wife.


REPRESENTATION

Appellant represented by:	Clayte Binion, III, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from September 1955 
to April 1965.

A June 2002 Board decision initially raised the issue of 
whether there was administrative error in the mailing of the 
September 10, 1986, notice of rating reduction and of 
procedural and appellate rights by the agency of original 
jurisdiction (AOJ), so as to render the AOJ's August 1986 
decision nonfinal.  The Board determined that there was no 
administrative error in the mailing of the September 10, 
1986, notice of rating reduction and of procedural and 
appellate rights by the AOJ, and that the August 1986 
decision was final.

The veteran appealed the Board's June 2002 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant, averring that remand was 
required due the Board's failure to afford notice or the 
concomitant opportunity to be heard to the appellant as 
mandated by 38 C.F.R. § 20.903(c) (2004).  Under 38 C.F.R. § 
20.903(c) the Board must tell the veteran that it will 
consider an issue or a law that was not considered by the RO.  
(In its June 2002 decision, the Board cited numerous statutes 
and regulations governing VA's obligation to provide notice 
in 1986, that were not previously considered or addressed by 
the RO).  The joint motion requested that the Board's June 
2002 decision be vacated and remanded to the extent that it 
had found that there was no administrative error in the 
mailing of the September 1996 notice of the August 1986 
rating decision and appellate rights.

In an Order dated in September 2003, the CAVC vacated that 
portion of the Board's June 2002 decision which had 
determined that there was no administrative error in the 
mailing of the September 1986 notice of rating reduction and 
of procedural and appellate rights by the AOJ, so as to 
render the August 1986 decision nonfinal.  

Consistent with the CAVC's Order and the joint remand, in a 
letter dated March 15, 2004, the Board sent notice to the 
veteran and his representative, pursuant to 38 C.F.R. § 
20.903(c), that it would consider the following statutory and 
regulatory provisions when readjudicating his claim: 38 
U.S.C.A. §§ 3012(b)(6), 4005, 4005A (1982 & Supp. IV 1986); 
38 C.F.R. §§ 3.103(e), 3.105(e), 3.114(b), and 19.114 (1986).  
The letter also informed the veteran and his representative 
that additional evidence or argument on the issue or law 
could be presented if they wished to do so.  In a letter 
dated March 20, 2004, the veteran's representative responded 
to the Board's notice and expressed confusion with the 
claim(s) to which the Board's letter referred and requested 
further clarification.  The Board did not respond to the 
veteran's attorney's letter.  

In a May 2004 decision, the Board determined that 
administrative error had not been committed as to the August 
22, 1986, rating decision, regarding the RO's mailing of the 
September 10, 1986, notice of reduction and appellate rights.

Later in May 2004, the veteran through his attorney filed a 
motion for reconsideration and/or vacatur of the Board's May 
2004 decision and, in March 2005, the Board, by letter, 
granted the motion to vacate its May 2004 decision.  The 
Board's May 12, 2004, decision was vacated by the Board 
shortly thereafter.

In addition, the veteran submitted a timely NOD as to the 
RO's January 2002 determination which added his wife to his 
claim, effective December 1, 2001.  Following the RO's 
issuance of a statement of the case as to that matter in May 
2003, the veteran submitted a signed substantive appeal in 
June 2003.  As a result, this matter is also ready for 
appellate consideration.  

Finally, there appears to be some confusion regarding the 
veteran's appointed representative in his claim on appeal.  
Although, in October 1997, the veteran submitted a signed 
power of attorney appointing the Disabled American Veterans 
(DAV) as his accredited service representative, in August 
2002 he submitted a signed document appointing attorney 
Clayte Binion as his representative, and Mr. Binion has since 
represented him in the claim on appeal, and in litigation.  
However, in a May 2004 letter, the RO advised the veteran of 
the date and time of a scheduled personal hearing (requested 
in his June 2003 substantive appeal) and sent a copy of the 
letter to the DAV.  Then, in a July 2004 memorandum to the 
RO, a DAV representative submitted the veteran's written 
request to cancel the scheduled personal hearing.  A specific 
claim may be prosecuted at any one time by only one 
recognized organization or attorney designated by the 
veteran.  38 C.F.R. § 20.601 (2004).  The matter of 
representation is thus referred to the RO for further 
clarification.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In the letter dated March 15, 2004, the Board notified the 
veteran and his representative, pursuant to 38 C.F.R. § 
20.903(c), that it would consider the following statutory and 
regulatory provisions when readjudicating his claim: 
38 U.S.C.A. §§ 3012(b)(6), 4005, 4005A (1982 & Supp. IV 
1986); 38 C.F.R. §§ 3.103(e), 3.105(e), 3.114(b), and 19.114 
(1986).  The letter also informed the veteran and his 
representative that additional evidence or argument on the 
issue or law could be presented if they wished to do so.  
Thereafter, in a letter to the Board dated March 20, 2004, 
the veteran's attorney responded to the Board's letter and 
expressed confusion with the claim(s) that were the subject 
of the Board's March 15, 2004, letter.  The attorney 
requested that the Board advise him of the claim(s) that was 
(were) the subject of its letter.  However, the Board did not 
respond to the attorney's letter.  

In the May 2004 decision, the Board determined that 
administrative error had not been committed as to the August 
22, 1986, rating decision, regarding the RO's mailing of the 
September 10, 1986 notice of reduction and appellate rights.  
In its decision, the Board noted receipt of the attorney's 
March 2004 letter stating that "the veteran's representative 
responded to the notice sent by the Board, and no additional 
evidence or argument has been presented." 

In the May 2004 memorandum/motion for reconsideration and/or 
to vacate the May 2004 Board decision, the veteran's attorney 
stated that the Board's failure to respond to his March 20, 
2004, reply letter to the Board's March 15, 2004, letter 
prevented him from advancing further evidence and argument in 
support of the veteran's claim on appeal.  The attorney said 
no additional evidence or argument was presented because the 
Board failed to respond to his inquiry.  The attorney 
maintained that, had the Board advised him that its March 15, 
2004, letter related to the administrative error claim, he 
would have submitted a detailed response. 

The Board is of the opinion that due process and fairness 
require that the veteran and his attorney be afforded the 
opportunity to submit additional evidence or argument 
regarding the claim on appeal.  See 38 U.S.C.A. §§ 5103-
5103A,  5107(b); 38 C.F.R. § 3.159. 

Furthermore, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding either of the veteran's claims.  It would 
be potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

In view of the foregoing, the veteran's case is REMANDED to 
the RO for the following action:

1.  The RO should contact the veteran and his 
attorney in writing, and they should be provided 
with the opportunity to submit additional 
evidence or argument regarding the claim of 
whether there was administrative error in the 
mailing of the September 10, 1986, notice of 
rating reduction and of procedural and appellate 
rights by the agency of original jurisdiction, so 
as to render the August 1986 determination 
nonfinal.

2.  The RO should also review the claims file and 
ensure that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent as to both matters on 
appeal.  Such notice should specifically apprise 
the veteran of the evidence and information 
necessary to substantiate his claims and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any evidence or 
information.

3.  The RO should then readjudicate the veteran's 
claims.  If the benefits sought on appeal remain 
denied, the veteran and his representative should 
be provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



